* Writ of certiorari refused Nov. 30, 1936.
Our attention is called to the fact that in the decree rendered by us we did not give defendant, Toye Brothers Yellow Cab Company, credit for $260.34, the amount which had been previously deposited by it in the registry of the court and withdrawn by plaintiff. It is conceded by plaintiff that the credit for this amount should be given to defendant.
Accordingly, the decree rendered by us is recalled and annulled, and
It is ordered, adjudged, and decreed that the judgment appealed from be and it is annulled, avoided, and reversed, and that there now be judgment in favor of plaintiff, Frederick C. Schramm, and against defendant, Toye Brothers Yellow Cab Company, in the full sum of $1,343.85, with legal interest from judicial demand, subject to a credit of $260.34 paid on the 17th day of February, 1930, and for $150 as attorney's fees, together with all costs.
  Original decree recalled, amended; rehearing refused. *Page 45